MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                        Nov 20 2018, 8:41 am
regarded as precedent or cited before any
                                                                                    CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael R. Fisher                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Caryn N. Szyper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Kevin Jay Watkins,                                      November 20, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1153
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Grant W.
Appellee-Plaintiff                                      Hawkins, Judge
                                                        Trial Court Cause No.
                                                        49G05-1512-MR-46091



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018               Page 1 of 16
[1]   Kevin Jay Watkins was convicted of two counts of Murder. 1 He appeals,

      arguing that the trial court erred by admitting certain evidence, that there was

      insufficient evidence to support his convictions, and that his sentence is

      inappropriate in light of the nature of the offenses and his character. Finding

      no error and that his sentence is not inappropriate, we affirm.


                                                    Facts
[2]   On December 18, 2015, burglars broke into Watkins’s house and stole four

      guns and a television. Watkins reported the crime to the police and indicated

      that he believed two kids in the neighborhood committed it, but he did not

      identify any suspects. On December 20, 2015, Watkins confronted X.T., a

      teenage boy in the neighborhood, about the burglary. During the

      confrontation, Watkins was armed and wearing a badge when he handcuffed

      X.T., accused him of burglarizing Watkins’s home or knowing who did, and

      threatened X.T. that if Watkins’s property was not returned, “it’s going to be a

      blood bath by Christmas.” Tr. Vol. V p. 112.


[3]   Around the same time, Watkins confronted fifteen-year-old Satori Williams’s

      girlfriend about the burglary, threatening that if he did not get his property

      back, “there will be a blood bath on Christmas Eve.” Tr. Vol. II p. 97. Then,

      on December 22, 2015, Watkins tried to intervene in an armed robbery

      investigation at a nearby fast-food restaurant; he wanted to review the




      1
          Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 2 of 16
      surveillance footage because he believed the teenagers he suspected of

      burglarizing his home may have been involved in the robbery.


[4]   On Christmas Eve 2015, Williams and sixteen-year-old Timmee Jackson were

      walking to visit friends, but they never arrived at their destination. At some

      point, their families and friends began calling the boys’ cell phones and

      searching the neighborhood. During the search, Williams’s mother stopped at

      Watkins’s house because the boys’ route that night would have taken them

      directly past it; the boys also could have taken a shortcut through his yard to

      reach their destination. Watkins’s wife told Williams’s mother that they did not

      know anything about the missing boys. Williams’s mother did not see Watkins

      or his Chevrolet Suburban that night.


[5]   When the search resumed the next morning, Williams’s mother and sister

      returned to Watkins’s house. Watkins’s Suburban was in the driveway, and

      Watkins was outside. When Williams’s sister asked where Williams was,

      Watkins said that he had never met him. He also spoke about the burglary and

      how the neighborhood kids were trouble. During the conversation, Williams’s

      mother and sister noticed a large amount of blood on the grass, leaves, and

      sidewalk of Watkins’s front yard. When Williams’s mother asked about it,

      Watkins suggested it belonged to a wild animal. Williams’s mother put a

      bloody leaf in a plastic bag and called the police as soon as she left.


[6]   A police officer arrived at Williams’s mother’s home later that morning; his

      mother reported her son missing, showed the officer the bloody leaf she had


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 3 of 16
      taken from Watkins’s yard, and gave him Watkins’s address. The officer went

      to Watkins’s house; Watkins was outside with a cleaning bucket. The officer

      observed blood on the leaves in the yard and blood on the porch and

      doorframe, and he smelled a strong odor of bleach as he approached the front

      door. When back-up officers arrived, they discovered drag marks in the leaves

      with a trail of blood leading from the front of the house to the backyard to an

      abandoned house next door. The blood was later confirmed through DNA

      analysis to belong to Williams and Jackson.


[7]   Police learned that Watkins owned a bail-bond business located in a strip mall

      on Massachusetts Avenue. Police went there, and while looking inside the

      dumpster behind the business, they saw a 4.5-millimeter caliber black BB gun, a

      red and black flannel shirt, dark jeans, and a large pair of shoes that were the

      same size that Watkins had in his home. The jeans and shoes were covered in

      mud and blood; later testing revealed that the blood belonged to the two

      teenage boys.


[8]   Surveillance footage recovered from a nearby business showed Watkins’s

      Suburban driving into his business’s parking lot at 8:30 p.m. on Christmas Eve

      and 3:48 a.m. on Christmas Day. Watkins was photographed carrying a

      shovel, changing his clothes, and putting items in the dumpster, including a pair

      of pants. After obtaining a search warrant for Watkins’s business, police found

      blood inside; again, this blood was later discovered to belong to the boys.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 4 of 16
[9]    Police also searched Watkins’s vehicle. The carpet in the back of the SUV was

       stained with blood. A bottle of bleach was next to a large garbage bag, which

       was stuffed with blood-soaked leaves, the packaging for a tactical tomahawk, a

       bone chip from one of the boy’s skulls, brain matter, and what was later

       determined to be Williams’s severed finger. The garbage bag also contained

       blood-soaked clothing and shoes that matched what the boys were wearing

       when last seen on Christmas Eve; Williams’s sweatshirt and t-shirt had slashes

       in the back and shoulder from a sharp-edged object.


[10]   On December 26, 2015, Watkins was arrested for the murders of Williams and

       Jackson. While being transported, Watkins said, “those kids were a bunch of

       gangsters, I knew I should have left them alone, now I’m going to jail.” Tr.

       Vol. V p. 222. On December 29, 2015, the State charged Watkins with two

       counts of murder.


[11]   On February 22, 2016, a fisherman found Jackson’s body in a shallow grave

       next to a retention pond close to Watkins’s business. A tomahawk was

       recovered from the bottom of the retention pond that matched the packaging for

       the tactical tomahawk found in Watkins’s vehicle. On April 10, 2016,

       Williams’s body was found buried in a shallow grave in a field in Shelby

       County.


[12]   At some point after the discovery of the bodies, police obtained a warrant for

       Watkins’s cell phone records, which indicated his cell phone location on

       Christmas Eve and Christmas Day. His cell phone connected to cell phone


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 5 of 16
       towers near where each body was discovered. The records revealed that

       sometime between 9:22 p.m. and 10:36 p.m. on Christmas Eve, Watkins

       changed the date on his cell phone from December 24 to December 13.


[13]   Autopsies of the bodies confirmed that their deaths had been caused by multiple

       chop wounds to their heads. Their injuries were nearly identical and were

       located on the side and rear of their bodies; neither body had any wounds on

       the front. The forensic pathologist concluded that both boys sustained more

       than one incapacitating blow and that the size of the chop wound injuries were

       consistent with the size of the blade on the tactical tomahawk recovered from

       the retention pond.


[14]   Before trial, the State filed a notice of intent to offer evidence pursuant to

       Indiana Evidence Rule 404(b), seeking to introduce testimony regarding

       Watkins’s confrontation of X.T. This testimony included the facts that, on

       December 20, 2015, Watkins went to X.T.’s residence; that Watkins spoke to

       X.T. about the burglary of his house; that Watkins was armed and handcuffed

       X.T.; that Watkins presented himself as a law enforcement officer before

       identifying himself as a bail bondsman; and that Watkins said, “if the guns

       don’t come up it’s going to be a bloodbath.” Appellant’s Conf. App. Vol. II p.

       207. A pretrial hearing took place, during which Watkins objected to the

       admission of this evidence. Following the hearing, the trial court ruled that the

       State would be permitted to introduce this testimony.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 6 of 16
[15]   A jury trial took place on February 26 through March 2, 2018. During the trial,

       over Watkins’s objection, Lonzell Ratcliff, who was X.T.’s mentor, testified

       that on December 20, 2015, he went to X.T.’s home to take X.T. to an event

       and that when he arrived, he saw X.T. had been handcuffed behind his back.

       Ratcliff had asked Watkins who he was, and Watkins responded that he was an

       officer, although he later admitted that he was a bondsman. Ratcliff believed

       that Watkins was a police officer because he was armed with a handgun and

       was wearing a badge. Watkins claimed that X.T. was either responsible for the

       burglary of his home or that he knew who was. Ratcliff testified that Watkins

       threatened X.T. that if Watkins’s property was not returned, “it’s going to be a

       blood bath by Christmas.” Tr. Vol. V p. 112. Watkins then released X.T. from

       the handcuffs and left the residence.


[16]   Watkins also testified at trial and admitted to killing the boys with his

       tomahawk, but he claimed that he had done so in self-defense. He said that in

       the days following the burglary of his house, he feared that he was under attack.

       When he was in his front yard on Christmas Eve, two people came running

       around the corner toward him and that one of them pulled out and pointed a

       black gun at him. He reached for the tactical tomahawk on his belt and began

       striking that person. He then testified that the other person tried to grab him

       during the altercation and that because he feared that the second person may

       also have been armed, he started striking the second person with the tomahawk

       as well. Watkins said that he did not see a weapon in the second person’s hand

       before he began striking him with the tomahawk.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 7 of 16
[17]   Watkins claimed that he could not recall how many times he struck the boys or

       where he struck them. He testified that after he killed them, he thought about

       calling the police but decided against it. Instead, he dragged the bodies into his

       backyard and then to the abandoned house next door before putting them in his

       vehicle, driving to his business, and eventually burying them where they were

       later discovered. He testified that he had tossed the tomahawk in the retention

       pond and disposed of the items found in the dumpster behind his business; that

       he bought a new shirt at a nearby gas station; that he put the items found in the

       garbage bag in his vehicle in that bag; and that he was trying to clean up the

       scene when the police arrived on Christmas Day.


[18]   The jury found Watkins guilty as charged. A sentencing hearing took place on

       April 20, 2018, during which the trial court sentenced him to two consecutive

       55-year terms, for an aggregate term of 110 years. Watkins now appeals.


                                    Discussion and Decision
[19]   Watkins raises three issues on appeal: 1) that the trial court erred by admitting

       certain evidence in violation of Indiana Evidence Rule 404(b); 2) that the

       evidence was insufficient to support his convictions because it failed to disprove

       his defense of self-defense; and 3) the sentence was inappropriate in light of the

       nature of the offenses and his character.


                                   I. Admission of Evidence
[20]   Watkins first contends that the trial court erred by admitting evidence about his

       confrontation with X.T. The admission and exclusion of evidence falls within

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 8 of 16
       the trial court’s sound discretion, and we will reverse only if the decision is

       clearly against the logic and effect of the facts and circumstances before it.

       Johnson v. State, 6 N.E.3d 491, 498 (Ind. Ct. App. 2014).


[21]   Watkins contends that the admission of this evidence violated Indiana Rules of

       Evidence 403 and 404(b). Rule 404(b) states as follows:


               (b) Crimes, Wrongs, or Other Acts.


                       (1) Prohibited Uses. Evidence of a crime, wrong, or other
                       act is not admissible to prove a person’s character in order
                       to show that on a particular occasion the person acted in
                       accordance with the character.


                       (2) Permitted Uses; Notice in a Criminal Case. This
                       evidence may be admissible for another purpose, such as
                       proving motive, opportunity, intent, preparation, plan,
                       knowledge, identity, absence of mistake, or lack of
                       accident. On request by a defendant in a criminal case, the
                       prosecutor must:


                                (A) provide reasonable notice of the general nature
                                of any such evidence that the prosecutor intends to
                                offer at trial; and


                                (B) do so before trial—or during trial if the court, for
                                good cause, excuses lack of pretrial notice.


       Watkins contends that even if the evidence was admissible under Rule 404(b),

       its prejudicial effect outweighed its probative value such that it should have

       been excluded under Rule 403. Rule 403 provides that the trial court “may

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 9 of 16
       exclude relevant evidence if its probative value is substantially outweighed by a

       danger of one or more of the following: unfair prejudice, confusing the issues,

       misleading the jury, undue delay, or needlessly presenting cumulative

       evidence.”


[22]   The main issue at trial was whether Watkins was acting in self-defense when he

       killed Williams and Jackson. Watkins admitted to committing the murders but

       argued that he was defending himself. The intent exception to Rule 404(b) is

       “‘available when a defendant goes beyond merely denying the charged

       culpability and affirmatively presents a claim of particular contrary intent.’”

       Evans v. State, 727 N.E.2d 1072, 1079 (Ind. 2000) (quoting Wickizer v. State, 626

       N.E.2d 795, 799 (Ind. 1993)). When a defendant alleges a particular contrary

       intent at any time during trial, “‘the State may respond by offering evidence of

       prior crimes, wrongs, or acts to the extent genuinely relevant to prove the

       defendant’s intent at the time of the charged offense.’” Id.


[23]   During the trial, Ratcliff testified about Watkins’s confrontation with X.T. His

       testimony was offered not to show that Watkins had a criminal propensity and

       therefore murdered the boys, but rather to show that he had intent to attack

       teenage boys in the neighborhood and to disprove his self-defense claim.

       Ratcliff’s testimony established that in the days between the burglary of

       Watkins’s home and Christmas Eve, Watkins was pursuing teenage boys to

       determine who had burglarized his house. When Watkins confronted X.T., he

       accused X.T. of committing the crime or of knowing who did and threatened “a

       blood bath by Christmas,” tr. vol. V p. 112, if his property was not returned.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 10 of 16
       This prior act evidenced his hostility toward teenage boys. The testimony also

       rebutted Watkins’s claim that Williams and Jackson were the aggressors as it

       tended to show that Watkins had intent to initiate the attack that resulted in

       their murders, which is allowed under Rule 404(b). It was not offered to prove

       his general propensity to commit murder. The trial court did not err by

       admitting this evidence.


[24]   Watkins also contends that even if it was admissible, the prejudicial effect of the

       testimony substantially outweighed the probative value of the testimony. We

       disagree. This testimony was highly probative of Watkins’s motive and intent

       to commit the murders. It established that he acted with vengeance, not self-

       defense. Further, the admission of the evidence was not unfairly prejudicial.

       The jury was not told that Watkins had been charged with any crimes related to

       his confrontation of X.T. And considering the other evidence presented during

       the trial, including Watkins’s admission to the crime, testimony from more than

       thirty witnesses, and the significant amount of forensic evidence, there was little

       danger that this relatively brief testimony would have inflamed the jury’s

       passions or sympathies.


[25]   Finally, Watkins challenges the State’s use of the testimony in its closing

       argument—the State mentioned that Ratcliff found X.T. “in handcuffs” and

       was “led to believe [Watkins was] a police officer,” tr. vol. VI p. 178, and that

       Watkins “was targeting kids, much smaller kids, kids that he could intimidate,

       get information out of,” id. at 194—arguing that such statements were

       invitations for the jury to draw a forbidden inference. But these two statements

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 11 of 16
       were a minimal part of the State’s lengthy closing argument, and, again, in light

       of all the evidence the State discussed during its closing argument, we do not

       find that the brief references to Ratcliff’s testimony would unfairly prejudice the

       jury against him. Watkins’s argument is unavailing.


                              II. Sufficiency of the Evidence
[26]   Next, Watkins argues that the evidence was insufficient to support the

       convictions because it failed to show that he did not act in self-defense. When

       reviewing the sufficiency of the evidence to support a conviction, we must

       consider only the probative evidence and reasonable inferences supporting the

       conviction and will neither assess witness credibility nor reweigh the evidence.

       Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We will affirm unless no

       reasonable factfinder could find the elements of the crime proved beyond a

       reasonable doubt. Id.


[27]   To convict Watkins of murder, the State was required to prove beyond a

       reasonable doubt that Watkins knowingly or intentionally killed another human

       being. I.C. § 35-42-1-1. On appeal, Watkins does not contend that the evidence

       fails to support the statutory elements; indeed, Watkins admitted to killing

       Williams and Jackson. Instead, he argues that the State failed to disprove his

       claim of self-defense.


[28]   To prevail on a claim of self-defense, a defendant must show that he was in a

       place where he had a right to be; did not provoke, instigate, or participate

       willingly in the violence; and had a reasonable fear of death or great bodily

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 12 of 16
       harm. Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002); see also Ind. Code § 35-

       41-3-2. When a self-defense claim is raised and finds support in the evidence,

       the State bears the burden of negating at least one of the necessary elements

       beyond a reasonable doubt. Wilson, 770 N.E.2d at 800. The State may meet its

       burden by offering evidence directly rebutting the defense, affirmatively

       showing that the defendant did not act in self-defense, or by relying on the

       sufficiency of the evidence from its case-in-chief. Miller v. State, 720 N.E.2d

       696, 700 (Ind. 1999). If a defendant is convicted despite a claim of self-defense,

       we will reverse only if no reasonable person could say that self-defense was

       negated beyond a reasonable doubt. Wilson, 770 N.E.2d at 801.


[29]   Here, the record contains the following evidence supporting Watkins’s

       convictions:


           • Following the burglary of his home, Watkins confronted teenagers in his
             neighborhood about the burglary. He handcuffed and threatened X.T.
             about the crime, warning that if his property was not returned, “it’s going
             to be a blood bath by Christmas.” Tr. Vol. V p. 112. Watkins also told
             Williams’s girlfriend that if he did not get his property back, “there will
             be a blood bath on Christmas Eve.” Tr. Vol. II p. 97.
           • Watkins tried to intervene in an armed robbery investigation at a nearby
             fast-food restaurant, requesting to review the surveillance footage
             because he believed that the teenagers he suspected of burglarizing his
             home may have been involved in that armed robbery.
           • After being arrested, Watkins said that, “those kids were a bunch of
             gangsters, I knew I should have left them alone, now I’m going to jail.”
             Tr. Vol. V p. 222.
           • The forensic evidence established that Watkins delivered fourteen chop
             wound injuries to the back and sides of the boys’ heads, and one chop



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 13 of 16
               wound injury to Williams’s back. There were no wounds on the front of
               either of the boys’ bodies.
           •   Watkins sustained no injuries.
           •   The evidence indicated that Watkins continued to attack the boys even
               after they had fallen to the ground. The forensic pathologist testified that
               each victim sustained more than one incapacitating chop wound injury,
               any one of which could have caused them to fall to the ground
               unconscious.
           •   Following the attack, Watkins did not contact police, instead burying the
               bodies in two remote locations.
           •   Watkins took significant steps to cover his tracks, including throwing the
               boys’ clothing and possessions into a dumpster, tossing the murder
               weapon in a retention pond, changing into new clothes, disabling the
               boys’ cell phones, changing the date on his own cell phone, and
               attempting to clean the blood from his yard and sidewalk with bleach.

[30]   Watkins is correct that there is some evidence in the record supporting his claim

       of self-defense; primarily, it is his own testimony. But from the evidence above,

       a reasonable juror could have determined that Watkins was not under any

       threat at the time of the attack, much less a reasonable fear of imminent use of

       unlawful force. Further, a reasonable juror easily could have inferred that

       Watkins acted with unjustified aggression, rather than self-defense, based on his

       repeated use of a deadly weapon. Finally, a reasonable juror could have found

       from the totality of the evidence presented by the State—including Watkins’s

       words and actions before and after the murder, the location of the boys’

       injuries, and the number of blows inflicted—that the State sufficiently refuted

       Watkins’s claim of self-defense. Watkins’s argument amounts to a request that

       we reweigh the evidence and second-guess the jury’s assessment of witnesses.

       We decline to do so. The evidence is sufficient to support the convictions.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 14 of 16
                                              III. Sentence
[31]   Finally, Watkins contends that the sentence imposed by the trial court is

       inappropriate in light of the nature of the offenses and his character and that we

       should revise his sentence pursuant to Indiana Appellate Rule 7(B). We must

       “conduct [this] review with substantial deference and give ‘due consideration’

       to the trial court’s decision—since the ‘principal role of [our] review is to

       attempt to leaven the outliers,’ and not to achieve a perceived ‘correct’ sentence

       . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v.

       State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal citations omitted).


[32]   Watkins was convicted of two counts of murder, for which he faced a sentence

       of forty-five to sixty-five years imprisonment, with an advisory term of fifty-five

       years. Ind. Code § 35-50-2-3. He received two advisory, consecutive 55-year

       sentences, for an aggregate of 110 years, for these convictions. Had the

       maximum consecutive sentences been imposed, he would have received a term

       of 130 years.


[33]   With respect to the nature of the offenses, Watkins attacked two teenage boys

       on Christmas Eve simply because they had the misfortune of crossing his path

       that evening. He brutally and repeatedly struck them from behind with a

       tactical tomahawk, inflicting multiple injuries to their bodies, and then buried

       their bodies in remote areas. The next day, Watkins was attempting to clean

       his property to remove evidence when police approached. Nothing about the

       appalling nature of this offense renders his sentence inappropriate.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 15 of 16
[34]   With respect to Watkins’s character, we note first that, after his house was

       burglarized, he began a vengeful pursuit of teenagers in his neighborhood,

       threatening multiple people that if his items were not returned to him, there

       would be a blood bath around Christmas. As a result of his confrontation with

       X.T., which was part of this pursuit, he was charged with Level 3 felony

       criminal confinement and Level 6 felony impersonation of a public servant. He

       also tried to intervene in a police investigation of an armed robbery. His

       fixation on catching the burglars ended with the violent slaying of two teenage

       boys.


[35]   Watkins points out that he had lived a relatively stable, productive life, both

       professionally and personally, before he committed these murders. But

       Watkins’s actions demonstrate a disturbing lack of respect for human life and

       for the law. We do not find that his character aids his appropriateness

       argument. In sum, we find that the sentence is not inappropriate in light of the

       nature of the offenses and his character.


[36]   The judgment of the trial court is affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1153 | November 20, 2018   Page 16 of 16